Citation Nr: 0513671	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-36 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an adjustment disorder 
with anxious and depressed mood.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1973 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Roanoke, Virginia.  The veteran voiced 
disagreement with the denial of service connection for a 
psychiatric condition in September 2003.  A statement of the 
case (SOC) was issued in December 2003 and the veteran 
perfected his appeal later that same month.  A hearing was 
held before the undersigned Veterans Law Judge in March 2004.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Service medical records show the veteran was treated for 
a situational reaction with anxiety.

3.  Competent, probative medical evidence reveals a current 
adjustment disorder with anxious and depressed mood as the 
result of unemployment.

4.  Competent, probative medical evidence does not reveal a 
current, chronic diagnosis of a psychiatric disability that 
is related to the veteran's military service or any incident 
therein.


CONCLUSION OF LAW

Service connection is not warranted for an adjustment 
disorder with anxious and depressed mood.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  One of the 
requirements for service connection is competent evidence 
that a claimed disability currently exists. Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record.  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2004).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  Service 
connection presupposes a diagnosis of a current disease.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A March 2002 
private medical record contains an impression of anxiety and 
depression, as per the veteran's reported complaints.

Instead of a current, chronic psychiatric disability, a March 
2003 VA examination report contains a diagnosis of an 
adjustment disorder with anxious and depressed mood.  See 
Quick Reference to the Diagnostic and Statistical Manual of 
Mental Disorder (hereinafter DSM) (4th ed. 1994); see also 
Sellers v. Principi, 372 F.3d 1318 (Fed.Cir. 2004) (VA 
personnel may utilize the DSM when evaluating psychiatric 
disabilities).  The examination report shows that veteran 
advised the examiner of his in-service psychiatric complaints 
prior to his discharge from active duty.  The veteran, as per 
his representative at the March 2004 hearing, indicates that 
the examiner who conducted the March 2003 VA examination was 
familiar with both the veteran and his history.  In addition 
to not diagnosing a chronic psychiatric disorder, the March 
2003 VA examination report shows that the examiner linked the 
veteran's current adjustment disorder to the veteran's 
current unemployment concerns, not his military service.  See 
DSM at 274.  

As the March 2003 VA examination report contains medical 
opinion supported by clear and supporting rationale, combined 
with an comprehensive knowledge of the veteran's history, the 
Board finds the medical opinions contained therein to be more 
probative than the March 2002 private medical records in 
which the private examiner, when providing diabetic treatment 
to the veteran, included an impression of anxiety and 
depression without further medical comment.  The Board notes 
that there is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a veteran; courts have repeatedly declined to adopt 
the "treating physician rule".  See White v. Principi, 243 
F.3d 1378, 1381 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. 
App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  That is not to say that the Board has ignored 
the opinion of a treating physician.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  As the more probative 
medical evidence of record does not reveal a current, chronic 
diagnosis of a psychiatric disability that is the related to 
the veteran's military service or any incident therein, the 
Board concludes that service connection is not warranted.

In statements in support of this claim, the veteran has 
argued that even though he may not be diagnosed with a 
current, chronic disability, he did not have problems with 
anxiety prior to his in-service difficulties that eventually 
led to his early discharge from service even though he had 
wanted to stay in the military.  His service medical records 
do show that the veteran was discharged prior to the 
expiration of his term of service and that, after court 
martial proceedings and his subsequent acquittal, he was 
diagnosed with situational reaction manifested by symptoms of 
anxiety.  While the veteran referred to a long history of 
anxiety symptoms in both statements in support of claim and 
per the March 2004 hearing transcript, the competent medical 
evidence of record does not reveal a chronic disability.  As 
previously indicated, in order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) (2004).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the veteran's claim.  38 C.F.R. § 
3.303(b) (2004).  As there is no competent evidence of a 
current, chronic disability, the veteran's efforts to support 
his claims through testimony of continuity of symptomotology 
are unpersuasive.

Absent competent, probative medical evidence of a current 
chronic disability, a prerequisite in service connection 
claims, the veteran's claim of entitlement to service 
connection for an adjustment disorder with anxious and 
depressed mood must be denied.  As the preponderance of the 
evidence is against this claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107 (West 
2002). 

The Board notes that the evidence does not demonstrate that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As a 
layman, the veteran is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, while the veteran is 
competent to describe symptoms, he is not competent to render 
a medical opinion that indicates that he has a current, 
chronic psychiatric disability as a result of his military 
service or any incident therein.

In closing, the Board will address the notice and duty to 
assist requirements of VA as originally set out in the 
Veterans Claims Assistance Act of 2000 (VCAA).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
December 2002.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the December 2003 SOC.  
With respect to element (4), the Board notes that the RO's 
December 2002 letter contained a specific request that the 
veteran provide the information requested (after being 
reminded that it was still his responsibility to support his 
claim with appropriate evidence) and thus may considered to 
have been requested to provide to VA any evidence in his 
possession that pertains to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded an examination in March 
2003.  See 38 C.F.R. § 3.159(c)(4) (2004).  The resulting 
report has been obtained.  The veteran's service medical 
records and VA medical records have also been obtained.  His 
statements in support of claim submitted with supporting 
private medical evidence has been associated with the claims 
file.  While the March 2004 hearing transcript shows that the 
veteran referred to emergency room treatment for anxiety 
symptoms in the mid- to late 1970's, the veteran's statements 
were vague and lacking the type of specificity (despite 
careful questioning) required for reasonable efforts to 
request on his behalf to be made.  And while the hearing 
transcript also shows that the veteran indicated that he had 
filed a Social Security Administration disability claim, the 
current evidence of record contains competent medical 
evidence of the veteran's current disability, to include 
etiology.  As such, a remand in the instant case would serve 
no useful purpose and would only impose unnecessary burdens 
on VA and the veteran.  See Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).
 
As the veteran has not identified, or properly authorized the 
request of, any additional evidence, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

Service connection for an adjustment disorder with anxious 
and depressed mood is denied.



	                        
____________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


